     Case: 1:19-cr-00492 Document #: 50 Filed: 04/22/21 Page 1 of 1 PageID #:114

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                      Case No.: 1:19−cr−00492
                                                        Honorable Virginia M. Kendall
Alejandro Alvarez
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 22, 2021:


         MINUTE entry before the Honorable Virginia M. Kendall as to Alejandro
Alvarez. Teleconference Status hearing set for 5/5/2021 at 9:30 AM. Prior to the
conference call, you are directed to click on this hyper link:
https://teleconference.uc.att.com/ecm/?bp=40444321 70&mac=2413900.; Once you are
on Judge Kendall's teleconference page, you are directed to join the conference as A
GUEST. It is imperative that you ENTER YOUR NAME and click on the CALL ME
option. Fill in your phone number (no hypens) and NAME. You are directed to use the
CALL ME option because your name will appear for the Judge and the Court Reporter
and they will better be able to discern who is speaking. If you do not have access to a
computer Dial: (877)848−7030, the access code is: 2413900#. Given the increased
volume of users that is anticipated, you are directed to mute your phone until your case is
called. In spite of using the CALL ME option please also remember to SAY YOUR
NAME EACH TIME YOU SPEAK so that the record of the proceedings is accurate. You
are directed not to use the speaker phone function and to test the sound quality of your
listening and speaking device in advance. If you experience an issue being heard or
hearing, please log off and either call in or log back in.The Court prefers that you use the
procedure that requires that the system calls your phone and you enter your name so that
the Court and the Court reporter can see who is speaking during the hearing. Mailed
notice (lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
